DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 May 2022 has been entered.

Response to Amendment 
Applicant amended claims 1, 9-12, 21, 24-26, and 29, and added new claims 30-36. Claims 1, 9-14, 21, 23-26, and 29-36 are pending and considered in the present Office action.

All of the rejections of the claims are withdrawn. However, upon further consideration a new ground of rejection is necessitated by amendment and newly found art.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 requires the fold portion has a clip shaped end portion which is arranged between the outer well and a nose of the two noses such that the nose and outer wall fix the fold portion transversely to the stacking direction; claim 23 is further limited such that the clip-shaped end portion is configured to elastically deform transversely to the stacking direction. Considering the clip-shaped end portion is fixed, it is unclear how it can then also move (deform). Examiner assumes the elastic deformation of the clip-shaped end portion in claim 23 is a property possessed by material (i.e., has the ability to deform). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Merriman et al. (US 2017/0237132), hereinafter Merriman.
Regarding Claim 25, Merriman teaches an accumulator, comprising: a plurality of accumulator cells (e.g., 270, 280, etc.) arranged adjacent to one another in a stacking direction (left to right in Figs. 5 and 13); a plurality of cell holders (e.g., 440, 442, etc.) each holding an associated pair of successive accumulator cells of the plurality of accumulator cells; at least one cell holder of the plurality of cell holders including: a cooling plate (e.g., 2500, see Fig. 5) arranged between and in heat-transferring contact with the associated pair of successive accumulator cells (e.g., 270, 280); a nose pair (see annotated Fig. 13, labelled as two noses) including a first nose (on the left) and a second nose (on the right) projecting from the cooling plate in opposite directions; the first nose directly contacting a first accumulator cell (270) of the associated pair of successive accumulator cells in a transverse direction (e.g., at 476), the transverse direction extending transversely to the stacking direction; the second nose directly contacting a second accumulator cell (280) of the associated pair of successive accumulator cells in the transverse direction; and an outer wall (labelled in cropped and annotated Fig. 13, below) projecting from an end of the cooling plate in the stacking direction and disposed spaced apart from the first nose, the second nose, and the associated pair of successive accumulator cells relative to the transverse direction.  

    PNG
    media_image1.png
    882
    606
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1, 9-12, 14, 21, 23-24, and 29-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman et al. (US 2017/0237132), in view of WO2018034382, where Shin et al. (US 2018/0331336) is used as a translation, hereinafter Merriman and Shin.
Regarding Claims 1, 29, 31, and 34, Merriman teaches an accumulator, comprising: a plurality of accumulator cells (e.g., 270, 280, 290, 300, etc., see e.g., Fig. 5, para. [0025]) arranged adjacent to one another in a stacking direction (i.e., left to right in Fig. 5); a plurality of cell holders (e.g., 440, 442, 444, 446, etc., see e.g., Fig. 5, para. [0025]) for holding the plurality of accumulator cells, each cell holder (e.g., 440) of the plurality of cell holders holding two successive accumulator cells (e.g., 270, 280) of the plurality of accumulator cells (see e.g., Fig. 13); and a plurality of cooling plates (i.e., 2500, see e.g., Fig. 5, para. [0092]), each cooling plate (e.g., 2500) of the plurality of cooling plates associated with (i) an associated cell holder of the plurality of cell holders (e.g., 2500 associated with 440 in Fig. 5) and (ii) an associated pair of successive accumulator cells (i.e., 270, 280) of the plurality of accumulator cells (e.g., 2500 is associated with 270 and 280, see e.g.,  Fig. 5), which are held by the associated cell holder (e.g., 440); wherein the plurality of cooling plates (2500) are respectively arranged between and in heat-transferring contact with the associated pair of successive accumulator cells (e.g., 270, 280); wherein at least one end of at least one of the plurality of cell holders has a T-shaped profile in a plane parallel to the stacking direction (see e.g., Figs. 5, and 13); wherein at least one cell holder of the plurality of cell holders has an outer wall that extends along the stacking direction and is disposed spaced apart from the associated pair of successive accumulator cells transversely to the stacking direction, which extends transversely to the stacking direction (see e.g., annotated Fig. 13); wherein the plurality of accumulator cells each (or at least one accumulator cell (270) of the associated pair of successive accumulator cells (270, 280) of the at least one cell holder (440)) include an outer casing (e.g., 460, i.e., a first casing, a second casing including a first fold and second fold, respectively) and an electrical charging/discharging material disposed within the outer casing (see e.g., Fig. 14 and paras. [0025]-[0026]).
Merriman teaches a fold portion/fold (477) of the outer casing (of each cell) extends therefrom transverse to the stacking direction (i.e., projecting in a direction of the outer wall of an associated cell holder of the plurality of cell holders), but does not teach the fold portion/fold (i.e., at 492 of 477) contacts the outer wall. However, Shin teaches the fold portion (e.g., SF) of the pouch cell 100 that extends transversely to the stacking direction advantageously directly contacts the cell holder 200 (see e.g., paras. [0069]-[0070] and Fig. 12 ). Specifically, such a configuration allows the distance between cells 100 and cell holder 200 to be reduced, whereby heat generated in the cells 100 may be more efficiently transferred to the holder 200; further, since an air layer in a space between the cells 100 and the holder 200 are reduced, deterioration in heat transfer due to the air layer may be prevented (para. [0074]). Additionally, one of ordinary skill in the art can expect direct contact between the fold portion of the cell and the holder to maintain the folded state of the fold portion, thereby ensuring the overall size of the battery (and battery module) to maintain a reduced state, see e.g., para. [0115]-[0117], [0121]. It would be obvious to one having ordinary skill in the art the fold portion/fold contacts the outer wall since one of ordinary skill in the art would appreciate the more efficient heat transfer from the reduced distance (hence reduced air layer) between the cell and holder, and contacting the fold portion/fold to the outer wall would ensure the folded state of the fold portion, thereby ensuring the reduced size of the battery (and battery module), as suggested by Shin.
Regarding Claims 9, 29, and 34, Merriman teaches the at least one cell holder (e.g., 440) of the plurality of cell holders includes a nose pair; the nose pair includes two noses (labelled in cropped and annotated Fig. 13 under the rejection of claim 25, with a first nose on the left and a second nose on the right) projecting from the cooling plate (2500) in opposite directions. Each of the two noses (i.e., a first nose on the left and a second nose on the right) abutting/contacting the associated pair of successive accumulator cells (i.e., a first accumulator cell 270 and a second accumulator cell 280, respectively) in a transverse direction (i.e., at 476), which extends transversely to the stacking direction; the nose pair is arranged between (i) the associated pair of successive accumulator cells (e.g., 270, 280) and (ii) the outer wall relative to the transverse direction; and the nose pair is disposed spaced apart from the outer wall in the transverse direction such that a channel (labelled in annotated Fig. 13) is formed between the nose pair and the outer wall.
Regarding Claim 10, Merriman teaches the at least one cell holder includes at least two cell holders arranged following one another in the stacking direction (see Fig. 5); and the outer wall of each of the at least two cell holders collectively form an outer contour which is closed in the stacking direction (see e.g., Fig. 5).  
Regarding Claim 11, Merriman teaches the at least one cell holder includes a first cell holder and a second cell holder arranged following one another in the stacking direction; and a first nose of the two noses of the first cell holder and a second nose of the two noses of the second cell holder extend toward one another and are disposed spaced apart from one another (see e.g., Fig. 5).  
Regarding Claims 12, 24, and 29-36, Merriman teaches the fold portion/fold (477) has a clip shaped end portion arranged between the outer wall (of the associated cell holder) and a nose of the two noses/the nose pair (of the associated cell holder), see e.g., Figs. 5 and 13; the fold portion/fold is bent such that the clip-shaped end portion projects, in the stacking direction, into a space (“channel”) between the outer wall of the associated cell holder and the nose of the associated cell holder (see e.g., Fig. 13). Merriman teaches the outer casing of each of the plurality of accumulator cells has a fold projecting in a direction of the outer wall of the associated cell holder (see e.g., Fig. 13); 
Merriman does not teach the nose and the outer wall fix the fold portion in a materially bonded manner transversely to the stacking direction, such that the clip-shaped end portion contacts a surface of the nose facing toward the wall. Specifically, as recited in claims 31-32, and 34 (and pictured in instant Fig. 3), Merriman does not teach the fold of the second cell contacts the second nose but does not contact the outer wall, while the fold of the first cell contacts the outer wall but does not contact the first nose.
However, Shin teaches it is advantageous for a fold portion of the outer casing of a cell to be folded one or more times to prevent the penetration of foreign substances (e.g., moisture) into the cell, to effectively prevent the leakage of electrolyte out of the cell, para. [0102], and/or to allow the overall size of the battery (and consequently the battery module) to be reduced (para. [0099]). It would be obvious to one having ordinary skill in the art the fold portion of each cell of Merriman is multiply folded to prevent the penetration of foreign substances (e.g., moisture) into the cell, to effectively prevent the leakage of electrolyte out of the cell, and/or to allow the overall size of the battery (and consequently the battery module) to be reduced, as suggested by Shin. At issue is whether the fold portion of each cell is multiply folded to the left or right. It is noted here, however, that the folding direction (i.e., to the left or to the right) of each fold portion/fold is considered nothing more than an obvious matter of design choice, which would not modify the operation of the device. In other words, it would have been obvious to one having ordinary skill in the art to fold the fold portion/fold of a first cell to the left (or right) direction, thereby forming the clip-shaped portion, and/or it would have been obvious to one having ordinary skill in the art to fold the fold portion/fold of a second cell (adjacent to the first cell) to the left (or right) direction with the expectation of preventing the penetration of foreign substances (e.g., moisture) into the cells, preventing the leakage of electrolyte out of the cells, and/or to allow the overall size of the battery (and consequently the battery module) to be reduced, as suggested by Shin.
Shin further teaches the fold portion (e.g., SF) of the pouch cell 100 is fixed to the holder, thereby offering several advantages. That is, fixing the fold portion to the holder fundamentally blocks the release of the folding state, strengthens the fixing of the battery, and ensures a smooth transfer of the heat from the battery to the holder. The fixing of the fold portion may be achieved in a materially bonded manner (i.e., adhesive N). See paras. [0070]-[0075], and [0102]-[0117]. It would be obvious to one having ordinary skill in the art the nose and the outer wall fix the fold portion transversely to the stacking direction to ensuring the fold portion remains folded thereby preventing foreign substances (i.e., moisture) from penetrating the cell and electrolyte leakage is more effectively prevented. Additionally, it would be obvious to one having ordinary skill in the art the nose and the outer wall fix the fold portion transversely to the stacking direction to strengthen the fixing of the battery, and ensures a smooth transfer of the heat from the battery to the holder, thereby improving heat dissipation rate of the battery.
The modification of Merriman with Shin, as detailed above, suggests it would have been obvious to one having ordinary skill in the art to fold the fold portion/fold of a first cell (e.g., 270, Fig. 13) to the left, thereby forming the clip-shaped portion, with the expectation of preventing the penetration of foreign substances (e.g., moisture) into the cells, preventing the leakage of electrolyte out of the cells, and/or to allow the overall size of the battery (and consequently the battery module) to be reduced. By folding the fold portion of the first cell to the left, the first nose does not contact the fold portion of the first cell (270), given that it is located opposite to the folding direction. Additionally, it would be obvious to one having ordinary skill in the art the fold of the first cell contacts the outer wall, with the expectation of preventing foreign substances (i.e., moisture) from penetrating the cell and electrolyte leakage is more effectively prevented. Similarly, the modification of Merriman with Shin, as detailed above, suggests it would have been obvious to one having ordinary skill in the art to fold the fold portion/fold of a second cell (e.g., 280, Fig. 13) to the left, thereby forming the clip-shaped portion, with the expectation of preventing the penetration of foreign substances (e.g., moisture) into the cells, preventing the leakage of electrolyte out of the cells, and/or to allow the overall size of the battery (and consequently the battery module) to be reduced. By folding the fold portion of the second cell to the left, the fold portion of the second cell (280) is close to, and more likely contacts, the second nose, and it would be obvious to contact the fold portion of the second cell to only the second nose, only the outer wall, or both, with the expectation of a smooth transfer of the heat from the battery to the holder, thereby improving heat dissipation rate of the battery. The various features of instant claims 31-36 are satisfied as detailed above.
Regarding Claim 14, Merriman teaches a holding arrangement for holding the plurality of accumulator cells in the stacking direction (455, 456), see e.g. para. [0090].
 Regarding Claim 21, Merriman teaches the plurality of cooling plates (2500) are respectively defined by a portion of the associated cell holder; and the two noses protrude outward from opposing sides of the cooling plate associated with the at least one cell holder and are angled toward the outer wall (see e.g., Figs. 5 and 13). It is further noted the angle of the two noses is close to that claimed. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.
Regarding Claim 23, Merriman teaches the cell is a pouch type cell with a fold portion having a clip shaped end portion. Considering the fold portion is folded, hence foldable, it is configured to elastically deform transversely to the stacking direction (i.e., has the ability to do so).  

Claim(s) 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (US 2018/0097211), in view of WO2018034382, where Shin et al. (US 2018/0331336) is used as a translation, hereinafter Choi and Shin. 
Regarding Claims 25 and 26, Choi teaches an accumulator, comprising: a plurality of accumulator cells (e.g., 16 cells 100 are shown in Fig. 4) arranged adjacent to one another in a stacking direction (i.e., left to right in Fig. 4); a plurality of cell holders (e.g., 220, 240, 320) each holding an associated pair of successive accumulator cells of the plurality of accumulator cells (see Figs. 4-5); at least one cell holder of the plurality of cell holders including: a cooling plate (e.g., 230, see Fig. 4 and 5) arranged between and in heat-transferring contact with the associated pair of successive accumulator cells (100); a nose pair including a first nose and a second nose (labbelled “1” and “2” in annotated Fig. 5) projecting from the cooling plate in opposite directions. Choi further teaches an outer wall (labelled in annotated Fig. 5) projecting from an end of the cooling plate (230) in the stacking direction and disposed spaced apart from the first nose, the second nose, and the associated pair of successive accumulator cells (100) relative to the transverse direction. The at least one cell holder further includes a second outer wall extending in the stacking direction, the second outer wall coupled to a second end of the cooling plate opposite the outer wall such that at least one cell holder has a substantially I-shaped profile (see annotated Fig. 4); the at least one cell holder further includes a second nose pair including a third nose and a fourth nose projecting from the cooling plate in opposite directions (annotated “3” and “4” in annotated Fig. 4); the second outer wall is disposed spaced apart from the third nose, the fourth nose, and the associated pair of successive accumulator cells relative to the transverse direction.

    PNG
    media_image2.png
    927
    903
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    854
    648
    media_image3.png
    Greyscale

Choi does not teach the first nose (annotated “1”) directly contacting a first accumulator cell (annotated “A”) of the associated pair of successive accumulator cells in a transverse direction, the transverse direction extending transversely to the stacking direction, the second nose (annotated “2”) directly contacting a second accumulator cell (annotated “B”) of the associated pair of successive accumulator cells in the transverse direction, the third nose (“3”) directly contacting, in the transverse direction, a side of the first accumulator cell (“A”) opposite the first nose (“1”); the fourth nose directly contacting, in the transverse direction, a side of the second accumulator cell (“B”) opposite the second nose (“2”);  However, Shin teaches the pouch cell 100 is fixed to the holder, thereby strengthening the fixing of the battery, and ensuring a smooth transfer of the heat from the battery to the holder. See paras. [0102]-[0117]. It would be obvious to one having ordinary skill in the art each nose directly contacts the adjacent cell to strengthen the fixing of the batteries, and to ensures a smooth transfer of heat from the battery to the holder, thereby improving heat dissipation rate of the battery, as suggested by Shin.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merriman and Shin, in view of Choi et al. (US 2018/0097211), hereinafter Choi.
Regarding Claim 13, Merriman does not teach a compressible intermediate element arranged between at least two adjacent accumulator cells of the plurality of accumulator cells; however, Choi teaches a deformable part 340 between two adjacent accumulator cells of a plurality of cells 100. The compressible intermediate element of Choi accommodates cell expansion, thereby increasing the durability of the cells 100, see e.g., paras. [0038] and [0044].  It would be obvious to one having ordinary skill in the art to include a compressible intermediate element between at least two adjacent accumulator cells of the plurality of accumulator cells of Merriman to accommodate cell expansion, thereby increasing the durability of the cells, as suggested by Choi
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA KOROVINA whose telephone number is (571)272-9835. The examiner can normally be reached M-Th 7am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA KOROVINA/Examiner, Art Unit 1729           

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729